Sayid and Associates LLP Attorneys and Counselors at Law 408 West 57th Street, Suite 8E New York, NY 10019 Tel: (212) 262-1166 Fax: (212) 247-7535 E-mail: sayidlaw@aol.com January 26, 2009 John Harrington, Esq. Attorney-Adviser Division of Corporate Finance United States Securities and Exchange Commission 100FStreet, NE, Mail Stop 3720 Washington, DC20549 Re: Dynamic Acquisition Inc. ("Dynamic" or the "Company") Registration Statement on Form 10-12G Filed December 4, 2008 File No. 000-53517 Dear Mr.
